Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima, JP2016046158A (in IDS)(see attached PDF for citations)(see original document for figures).

Regarding claim 1, Kojima teaches a sealed battery (battery (100))[fig. 1]  comprising:
a case including an opening portion (can (12) closed by lid (11))[fig. 1][fig. 2];
an electrode body housed in the case (electrode group (40))[fig. 2][0019];
a lid member that seals the opening portion of the case (lid (11))[fig. 2];
an external terminal provided on an outer surface of the lid member (terminals (20a)(20b)[fig. 2]);
a collector member (collector (30a)(30b))[fig. 2] in which a first end thereof is electrically connected to an electrode tab (joint portions (41d)(42d)))[fig. 2] extended out from the electrode body (40) and 
in which a second end (connection plate (33))[fig. 2] thereof is electrically connected to a current breaking mechanism (current interrupting mechanism (50))[fig. 2] provided inside the battery; and
a conductor member (connection part (22A))[fig. 2] provided so as to penetrate through the lid member (11) in an airtight state (sealed case)[0016][0023], in which, inside the battery, the conductor member is electrically connected to the current breaking mechanism (50), and outside the battery, the conductor member is electrically connected to the external terminal (plate like portion (21a) of (20a))[fig. 2], 
wherein the current breaking mechanism (50) includes a thin plate-like conductive plate (diaphragm (5))[fig. 2] in which an outer peripheral portion (5b)[fig. 2][0084] thereof is connected to the collector member (30a) and in which an inner peripheral portion (5a) thereof is connected to the conductor member (22A)[0049], 
the inner peripheral portion of the conductive plate is formed in a shape protruding from a surface of the collector member (extends upwards from recessed accommodating portion (33b))[fig. 2][0057],
the conductive plate (5) is, upon an increase in pressure inside the battery, capable of having the inner peripheral portion become displaced so as to become separated from the conductor member (33)[0018][0019[0073], and 
an accommodating recess (33b) that receives the inner peripheral portion of the conductive plate separated and displaced from the conductor member is formed in the collector member and in a thickness direction of the collector member (accommodating portion (33b))[0084][fig. 2].

Regarding claim 2, Kojima teaches the sealed battery according to claim 1, wherein the accommodating recess is formed in a shape including a flat columnar-shaped space or a flat truncated cone-shaped space (33b)[fig. 2].

Regarding claim 3, Kojima teaches the sealed battery according to claim 1, wherein the conductor member (22A) includes a conductive cylindrical member (22a) and a conductive columnar member (22b)(22c) disposed inside the cylindrical member [fig. 2], 
the inner peripheral portion of the conductive plate (5) is coupled to an end portion of the columnar member (bottom of (22A))[fig. 5] on a first side through a braking plate (33f) that includes a thin-walled fragile portion (33h)[fig. 11].

Regarding claim 4, Kojima teaches the sealed battery according to claim 1, wherein a gasket (gasket (4)) that seals an inside of the battery and an outside of the battery from each other in an airtight state is disposed on an outer peripheral surface of the cylindrical member [fig. 2].

Regarding claim 5, Kojima teaches the sealed battery according to claim 3, wherein the electrode tab (41d)(42d) extended out from the electrode body is joined to a first end portion (connection portion (32a))[fig. 2] of the collector member (30a), 
the outer peripheral portion of the conductive plate (5) is joined to a peripheral portion of the accommodating recess formed in a second end portion of the collector member (30a), 
the inner peripheral portion of the conductive plate (5) is joined to the fragile portion positioned at a center area of the braking plate (33f)[fig. 11], 
a portion in the braking plate positioned on an outer peripheral side of the fragile portion (33b) is joined to an end portion of the columnar member (22b)(22c) on a first side (both (22A) and (33b) connected to (31a) by (34) connected though attachment (3A)) [fig. 5] to, and 
an end portion of the columnar member (22b)(22c) on a second side is joined to the cylindrical member (22a) at a portion outside the battery (outside of case (12))[fig. 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        /BRIAN R OHARA/Examiner, Art Unit 1724